         Case 1:16-cv-00259-KCD Document 111 Filed 12/29/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

HEALTH REPUBLIC INSURANCE                    :
COMPANY,                                     :       No. 16-259C
                                             :
               Plaintiff,                    :       Judge Davis
                                             :
       v.                                    :
                                             :
UNITED STATES OF AMERICA,                    :
                                             :
               Defendant.                    :



   THE UNITED STATES’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME


       Pursuant to RCFC 6(b), the United States respectfully requests a 14-day extension of time,

up to and including January 22, 2021, within which to file its response to the Dispute Subclass’

motion to dismiss, Docket No. 103. The United States’ response is currently due January 8, 2021.

       This is the United States’ second request for an enlargement. As set forth in the first

request, Docket No. 106, this case raises important legal issues and implicates nearly more than

$95 million in federal debt and requires extensive coordination with other branches of the

Department of Justice and with the Department of Health and Human Services. This second

extension is to accommodate the holiday schedules of several members of the United States’ trial

team and permit adequate review and coordination of the government’s response. The Dispute

Subclass does not oppose the requested extension, and the requested extension will not prejudice

the parties or result in undue delay.

       For these reasons, the United States respectfully requests an extension of 21 days, up to

and including January 8, 2021, to file its response to the Dispute Subclass’ motion to dismiss.
      Case 1:16-cv-00259-KCD Document 111 Filed 12/29/20 Page 2 of 2




Dated: December 29, 2020          Respectfully submitted,

                                  JEFFREY BOSSERT CLARK
                                  Acting Assistant Attorney General
                                  Civil Division

                                  RUTH A. HARVEY
                                  Director
                                  Commercial Litigation Branch

                                  KIRK T. MANHARDT
                                  Deputy Director

                                  /s/ Terrance A. Mebane               .
                                  TERRANCE A. MEBANE
                                  MARC S. SACKS
                                  FRANCES M. MCLAUGHLIN
                                  PHILLIP SELIGMAN
                                  SHANE HUANG
                                  United States Department of Justice
                                  Civil Division, Commercial Litigation Branch
                                  Telephone: (202) 307-0493
                                  terrance.a.mebane@usdoj.gov

                                  Counsel for the United States of America




                                     2
